Exhibit 10.4

EXECUTION VERSION

Second German Standstill Agreement
(Stillhaltevereinbarung)

This second German standstill agreement (Stillhaltevereinbarung) ("Second
Standstill Agreement") is made on 31 March 2009 between

1.      Sunrise München-Thalkirchen Senior Living GmbH & Co. KG, registered with
the commercial register (Handelsregister) at the local court (Amtsgericht) of
Königstein im Taunus under HRA 3038, Frankfurter Str. 1, 61476 Kronberg im
Taunus, represented by its general partner, PSRZ (Germany) General Partner GmbH
with sole power of representation, registered with the commercial register
(Handelsregister) at the local court (Amtsgericht) of Königstein im Taunus under
HRB 6199, Frankfurter Str. 1, 61476 Kronberg im Taunus   – "PropCo" –
2.      Sunrise München-Thalkirchen GmbH, registered with the commercial
register at the local court of Königstein im Taunus under HRB 6614, Frankfurter
Str. 1, 61476 Kronberg im Taunus   – "OpCo" –
3.      Sunrise Senior Living Inc., 7902 Westpark Drive, McLean, VA 22102,
U.S.A.   – "Guarantor" –
4. Natixis, London Branch, Cannon Bridge House, 25 Dowgate Hill, London EC4R
2YA, United Kingdom in its capacity as agent under the Loan Agreements (as
defined below) also for and on behalf of the other Finance Parties   – "Agent" –

PropCo, OpCo, the Guarantor and the Agent are hereinafter collectively referred
to as the "Parties" and each a "Party"

The Parties hereby agree as follows:

PREAMBLE:

(A)      OpCo and the Agent are parties to a loan agreement dated 24 March 2006
(the "OpCo Loan Agreement") under which, inter alia, the Lender (as defined in
the OpCo Loan

--------------------------------------------------------------------------------

  Agreement) has made available to OpCo the Facilities (as defined in the OpCo
Loan Agreement).
(B)      PropCo and the Agent are parties to a loan agreement dated 24 March
2006 (the "PropCo Loan Agreement" and collectively with the OpCo Loan Agreement,
the "Loan Agreements") under which, inter alia, the Lender (as defined in the
PropCo Loan Agreement) has made available to PropCo the Facilities (as defined
in the PropCo Loan Agreement).
(C)      The Guarantor and the Agent are parties to (i) a funding obligation
agreement dated 5 October 2006 with PropCo (the "PropCo Funding Obligation") and
(ii) a funding obligation agreement dated 5 October 2006 with OpCo (the "OpCo
Funding Obligation" and collectively with the PropCo Funding Obligation, the
"Funding Obligations"). Under the Funding Obligations, the Guarantor has agreed,
subject to the terms set out therein, to pay to the Agent (on behalf of itself
as well as of the Finance Parties) amounts equal to the Cash Flow Deficit (as
defined in the Funding Obligations) of OpCo or PropCo, as the case may be.
(D)      The Loan Agreements contain certain financial covenants, inter alia,
not to exceed the LTV Threshold. Per clause 6.3.1.3 of the Loan Agreements, if
the LTV Threshold is exceeded, the respective Borrower has to, within 14 days
after notification by the Agent, provide the Agent with (or procure the
provision of) additional security of a nature as further set out in the Loan
Agreements, or, if proposals of such security are not made within time, is
deemed to have elected for prepayment of a portion of the Loans to an extent
that the Loans are reduced to a sum not exceeding the LTV Threshold.  
(E)      Per letter dated 22 January 2009, the Agent informed PropCo, OpCo and
the Guarantor that per a valuation by Atrisreal Limited, the Loan-To-Value Ratio
was 119.8%, and asked the Borrowers to comply with the procedures set out in the
Loan Agreements.
(F)      Per letter dated 4 February 2009 from PropCo and OpCo to the Agent,
PropCo and OpCo reserved their rights to challenge the valuation on the basis of
which the breach of the LTV Threshold had been claimed.
(G)      Per letters dated 5 February 2009, the Agent informed PropCo and OpCo
that it had not received any proposals from the Borrowers, that they were deemed
to have elected for prepayment and requested payment thereof, and informed the
Guarantor that a cash flow deficit of EUR 8,076,878 existed which the Guarantor
had to pay under the Funding Obligations.

2

--------------------------------------------------------------------------------

(H)      Per letter dated 12 February 2009, the Agent served a demand on the
Guarantor for payment of an amount equal to the cash flow deficit of EUR
8,076,878 pursuant to the Funding Obligations.
(I)      The Parties entered on 19 February 2009 into a pre-negotiation and
standstill agreement, as amended and/or restated from time to time, (the "US
Standstill Agreement") with respect to Guarantor’s obligations under the Funding
Obligations.
(J)      The Parties entered on 19 February 2009 also into a German standstill
agreement (Stillhaltevereinbarung) (the "German Standstill Agreement") with
respect to certain claims under the Loan Agreements.
(K)      The following payments have become due or will become due and payable,
before or during the term of the German Standstill Agreement and/or the Second
Standstill Agreement, pursuant to the terms of the Loan Agreements:

[munchenstandstillx3x1.jpg]    

These payments are hereinafter collectively referred to as the "Claims".
(L)      The Parties are currently in discussions in connection with the Loan
Agreements.
(M)      OpCo, PropCo and the Guarantor intend to sell the Munich business.
(N)      As the Parties intend to continue their discussions in good faith, and
to avoid any doubts as to the current non-existence of an obligation of the
managing directors (Geschäftsführer) of the general partner of PropCo and OpCo
as to their duty to file for commencement of insolvency proceedings, it is the
Parties' intention to enter into this Second Standstill Agreement.

3

--------------------------------------------------------------------------------



The Parties agree as follows:



1.      Definitions and interpretation
Capitalized terms used herein shall, unless defined otherwise herein, have the
same meaning as in the Loan Agreements.
2. Standstill Agreement
     Until expiration of this Second Standstill Agreement in accordance with
clause 3 below, the Agent agrees (on behalf of itself as well as of the Finance
Parties):
                (a)      not to enforce (durchsetzen)         
(i)    its claims for prepayment of the Loans based on clause 6.3.1.3 of the
Loan Agreements; and/or 
(ii)  its Claims
    

(or any portion thereof) either by filing of legal proceedings of any kind, or
by realization of any security subject to German law granted under or in
connection with the Loan Agreements (for the avoidance of doubt, the Funding
Obligations shall not be affected by this Second Standstill Agreement), and that
any prepayment obligation (with the exception of any obligation under the
Funding Obligations which are subject to the US Standstill Agreement) and the
payment of the Claims shall be stayed (gestundet) from the date of this Second
Standstill Agreement and during the term of this Second Standstill Agreement;


(b) not to accelerate (kündigen) the Loan Agreements (or any portion thereof)
based on
(i) a breach of the LTV Threshold which has arisen, or might potentially arise,
due to the facts and circumstances described in Preamble (D) herein or in
connection therewith; and/or 
(ii) an Event of Default which has arisen, or might potentially arise due to
non-payment or delayed payment of the Claims;


and/or


(c) not to demand that additional security is provided, other than the provision
of additional security as required pursuant to clause 6.3.1.3 of the Loan
Agreements which is subject of the Parties’ negotiations.



4

--------------------------------------------------------------------------------

3.      Term
  This Second Standstill Agreement shall remain effective until the earlier of:
  (a)      the Parties having definitely aborted their negotiations and this has
been confirmed by the relevant other Party/Parties in writing, such confirmation
not to be unreasonably withheld. The Parties, as of the date of this Second
Standstill Agreement, consider it more likely than not (überwiegend
wahrscheinlich) that a solution can be reached which will enable OpCo and PropCo
to continue to trade as a going concern (Fortführung des Geschäftsbetriebs);
  (b)      the acceleration of the Loan Agreements based on an Event of Default
(other than a breach of the LTV Threshold or the non-payment or delayed payment
of the Claims);
  (c)      the application for the opening of insolvency proceedings or the
commencement of insolvency proceedings (Eröffnung des Insolvenz- verfahrens)
with respect to OpCo or PropCo or the Guarantor;
  (d)      the termination of the US Standstill Agreement (including by way of
an early termination); or
  (e)      30 April 2009.
  For the avoidance of doubt, the Agent shall have the right to exercise all
rights and remedies available to the Agent (on behalf of itself as well as of
the Finance Parties) under the Loan Agreements upon expiration of this Second
Standstill Agreement.
4.      No waiver of rights or defenses
  Nothing in this Second Standstill Agreement shall, to the extent not expressed
herein, constitute a waiver, amendment or termination of any agreement between
the Parties or of the rights, remedies or defenses any Party has against another
Party and the Parties confirm that the Loan Agreements and any security granted
in connection therewith remain in full force and effect to the extent they have
been in full force and effect would it not have been for this Second Standstill
Agreement.
5.      Confirmations
  OpCo and PropCo confirm that
  (a)      subject to the execution of this Second Standstill Agreement, neither
OpCo nor PropCo is overindebted (überschuldet) or illiquid (zahlungsunfähig) for

5

--------------------------------------------------------------------------------

    the purpose of Sections 17 – 19 of the German Insolvency Code
(Insolvenzordnung);
  (b)      the execution of this Second Standstill Agreement does not impair
other creditors of PropCo or OpCo; and
  to the best of their knowledge, it is not anticipated that during the term of
this Second Standstill Agreement the financial situation of OpCo and PropCo will
deteriorate leading to any of the effects described in (a) and (b) of this
clause.
6.      Covenants
  (a)      OpCo and PropCo shall
(i) observe and perform all their respective obligations under the Loan
Agreements;
    (ii)      provide the Agent with such information about the financial status
and condition of the Borrowers as the Agent may reasonably request from time to
time. Each Borrower authorizes and allows the Agent and its representatives,
upon reasonable notice and at any reasonable time during normal business hours,
to examine, at its own cost and expense, Borrower's financial books and records
and all other records relating or pertaining to the operation of the Property,
and the Agent shall be permitted, at its own cost and expense, to photocopy any
such books and records; and
    (iii)      not take legal proceedings or actions against the Agent during
the term of this Second Standstill Agreement.
  (b)      In relation to the sale of the Munich business
    (i)      Sunrise Properties Germany GmbH already mandated "Dr. Gop &
Klingsöhr Projektentwicklung und Marktforschung GmbH" as broker and advisor
respectively for such sale (the "Broker");
    (ii)      OpCo, PropCo and the Guarantor undertake to provide for any
information requested during such sale procedure, in particular by the Broker
for distribution to any potential interested parties in order to enable a due
diligence (to the extent required and in accordance with the sale procedure and
permitted by law);
    (iii)      OpCo, PropCo and the Guarantor undertake to fully cooperate with
Broker and any other relevant party (to the extent required) during

6

--------------------------------------------------------------------------------

such sale procedure while maintaining and keeping up the Munich business during
the term of this Second Standstill Agreement; and
    (iv)       OpCo and PropCo undertake to carry out any other
actions/declarations and measures as reasonably necessary to facilitate such
sale, in any event in their best corporate interest. 
    For the avoidance of doubt, any sale of the Munich business – irrespective
of an asset or a share deal – requires the prior written consent of the Agent.
  (c)      Notwithstanding any other provision of this Second Standstill
Agreement or any claim of Guarantor, OpCo, PropCo or any other person to the
contrary, the Financing Documents and the other documents entered into in
connection therewith (including, without limitation, clause 2.1 of the Funding
Obligations) are and remain in full force and effect, unmodified, and shall
remain in full force and effect, unmodified, unless and until amended or
modified by (and only to the extent provided in) a written agreement executed
and delivered hereafter in accordance with the provisions of this Second
Standstill Agreement.
7.      Miscellaneous
  (a)      This Second Standstill Agreement supersedes and replaces – as of the
date hereof – the German Standstill Agreement; for the avoidance of doubt, the
German Standstill Agreement shall remain in full force and effect for the period
from its date until the date of this Second Standstill Agreement.
  (b)      If at any time, any one or more of the provisions hereof is or
becomes invalid, illegal or unenforceable in any respect under the law of any
jurisdiction, such provision shall as to such jurisdiction, be ineffective to
the extent necessary without affecting or impairing the validity, legality and
enforceability of the remaining provisions hereof or of such provisions in any
other jurisdiction.
The invalid, illegal or unenforceable provision shall be deemed to be replaced
with such valid, legal or enforceable provision which comes as close as possible
to the original intent of the Parties and the invalid, illegal or unenforceable
provision. Should a gap (Regelungslücke) become evident in this Second
Standstill Agreement, such gap shall, without affecting or impairing the
validity, legality and enforceability of the remaining provisions hereof, be
deemed to be filled in with such provision which comes as close as possible to
the original intent of the Parties.    
  (c)      Changes and amendments to this Second Standstill Agreement including
this clause 7 shall be made in writing.

7

--------------------------------------------------------------------------------

(d)      This Second Standstill Agreement is governed by the laws of the Federal
Republic of Germany.
(e)      The place of jurisdiction for any and all disputes arising under or in
connection with this Second Standstill Agreement shall be the district court
(Landgericht) in Frankfurt am Main. The Agent however, shall also be entitled to
take action against any of the other Parties in any other court of competent
jurisdiction.
(f)      All duly evidenced costs, charges, fees and expenses triggered by this
Second Standstill Agreement or incurred in connection with its preparation,
translation, execution or amendment (in each case including duly evidenced fees
for legal advisers) shall be paid jointly and severally by OpCo, PropCo and the
Guarantor.

[SIGNATURE PAGES TO FOLLOW]

8

--------------------------------------------------------------------------------

Sunrise München-Thalkirchen Senior Living GmbH & Co. KG         
by its general partner PSRZ (Germany) General Partner GmbH with sole power of
representation      /s/ Paul Milstein    Name: Paul Milstein         
Title: Prokurist             Sunrise München-Thalkirchen GmbH    
/s/ Paul Milstein   Name: Paul Milstein          Title: Prokurist            
Sunrise Senior Living Inc. 
/s/ John Gaul Name: John Gaul         Title: General Counsel         



Natixis, London Branch   
in its capacity as Agent under the Loan Agreements (on behalf of itself as well
as of the Finance Parties)
/s/ David Newby   /s/ Grégoire Hennekinne  Name:  David Newby  Name:  Grégoire
Hennekinne  Title:   Head of UK Real Estate Title:   Director, Real Estate
Finance             Finance & European CMBS          




--------------------------------------------------------------------------------

